El Jiiuz PimsiDnxTB Sn. QuiÑoxns,
después de exponer-' los hechos anteriores, emitió la Opinión del Tribunal.
Considerando que estando inscrita la casa número 28 de la- calle de San Justo de esta Capital á nombre de los hermanos Doña Teresa, Doña Isabel, Doña Josefa y Don Pedro Villabaso y Cabañas, de la que se trata en el pre-sente recurso gubernativo, proindivisa y sin expresión de partes determinadas, no puede ninguno de los condueños inscribir á su favor ni enagenar una parte determinada y concreta en el valor de dicha finca, sin el concurso y con-sentimiento de todos los demás condueños, lo que no ha podido tener lugar en el presente caso por la ausencia de uno de los partícipes en la propiedad de la casa de refe-rencia.
Considerando que si bien el artículo 393 del antiguo Código Civil que es el 400 del vigente, en su segundo apar-*78taclo determina que se presumirán iguales, mientras no se pruebe lo contrario, las porciones correspondientes á los partícipes en la comunidad este precepto debe enten-derse para los efectos civiles de la comunidad cuando no esté determinada Ja participación de cada pno de los par-tícipes en la cosa común, pero no para los efectos de la Ley Hipotecaria que es la que rige en cuanto á la forma y efectos'de las inscripciones, según lo preceptúa termi-nantemente el articulo 60S del mismo Código Civil anti: guo y reproduce el 615 del moderno, y cuya ley exige se determine con toda claridad en la inscripción la verdade-ra extensión del dqrecho que se inscriba y su valor, si constare del título, y que para inscribir ó anotar los títu-los en que se transfiera ó grave el dominio ó la posesión de bienes - inmuebles, ó derechos reales, deberá constar previamente inscrito ó anotado el derecho de la persona que otorgue ó en cuyo nombre se haga la trasmisión ó gravamen, debiendo los Registradores denegar la inscrip-ción de dichos títulos mientras no se cumpla aquel requi-sito, bajo su más estrecha responsabilidad, según'lo orde-nan respectivamente los artículos 9 y 20 de la misma Ley Hipotecaria.
Considerando por tanto que no constando inscritas en el Registro de la Propiedad á favor de Roña Cresceneia Cabañas y seis hijas Da. Teresa, Da. Isabel, Da. Josefa y Don Pedro Villabaso y Cabañas las participaciones que venden á Don Ramón Arandes y Virella en el valor de la casa número 28 de la calle de San Justo de esta Capital por la escritura de doce de Noviembre último, adolece ésta de un defecto que impide su inscripción en el Regis-tro de la Propiedad.
Vistos los arts. 9 y 20 de la Ley Hipotecaria y la reso-lución de la Dirección General de los Registros de diez y ocho ele agosto de mil ochocientos noventa y cuatro.
Se confirman las notas puestas por el Registrador de *79!a Propiedad de esta Capital al pié de los documentos re - mitidos á este Tribunal Supremo para la resolución del presente recurso gubernativo y devuélvanse al citado Per gistrador con copia de la presente resolución para su co-nocimiento y demás efectos procedentes.
Jucees concurrentes: Sres. Hernández, Pignoras, Mac Leary y Wolf.